Citation Nr: 0935607	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-24 821A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for otitis externa.

2.  Entitlement to an initial disability rating in excess of 
30 percent for bilateral hearing loss disability for the 
period prior to March 21, 2007, and in excess of 40 percent 
for the period beginning March 21, 2007.

3.  Entitlement an initial disability rating in excess of 30 
percent for an adjustment disorder with depressed mood for 
the period prior to March 20, 2007, and in excess of 70 
percent for the period beginning March 20, 2007.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from June 1961 to May 
1963.

The issue of entitlement to service connection for otitis 
externa comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The issue of entitlement to a higher initial disability 
rating for bilateral hearing loss disability comes before the 
Board on appeal from a July 2004 rating decision by the VA RO 
in Newark, New Jersey.  

The issue of entitlement to a higher initial disability 
rating for adjustment disorder with depressed mood comes 
before the Board on appeal from a November 2004 rating 
decision by the VA RO in Newark, New Jersey.  

In connection with his appeal the Veteran testified at a 
hearing before a Decision Review Officer (DRO) at the RO in 
October 2008.  A transcript of the hearing is associated with 
the claims files.



FINDINGS OF FACT

1.  Otitis externa was not present in service and is not 
etiologically related to service.

2.  For the period prior to September 20, 2006, the Veteran's 
hearing impairment was no worse than Level VI in the right 
ear and Level VII in the left ear.

3.  For the period beginning September 20, 2006, the 
Veteran's hearing impairment has been Level VII in the right 
ear and Level VII in the left ear.  

4.  Throughout the initial evaluation period, the social and 
occupational impairment from the Veteran's service-connected 
adjustment disorder with depressed mood has more nearly 
approximated total impairment than deficiencies in most 
areas.  


CONCLUSIONS OF LAW

1.  Otitis externa was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  The Veteran's bilateral hearing loss disability does not 
warrant a rating in excess of 30 percent prior to September 
20, 2006, and warrants a 40 percent rating, but not higher 
during the period beginning September 20, 2006.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 
6100 (2008).

3.  The criteria for a 100 percent disability rating for 
adjustment disorder with depressed mood are met throughout 
the entire evaluation period.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's adjustment disorder claim, the 
Board notes that the Veteran has been provided all required 
notice, to include notice pertaining to the effective-date 
element of his claim.  In addition, the evidence currently of 
record is sufficient to establish his entitlement to a 100 
percent rating throughout the period of the claim.  
Therefore, no further development is required before the 
Board decides that claim.

With respect to the other issues, the record reflects that 
the Veteran was provided the required notice, to include 
notice with respect to the effective-date and disability-
rating elements of the claims, by letter mailed in October 
2005 and an attachment to the Statement of the Case mailed in 
June 2006.  Although the Veteran was not provided adequate 
notice until after the initial adjudication of the claims, 
the Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development, the originating agency readjudicated the claims 
in October 2008.  There is no indication or reason to believe 
that the ultimate decision of the RO on the merits of either 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) are on file, the Veteran has been 
afforded appropriate VA examinations, VA medical records have 
been obtained, and Social Security Administration (SSA) 
records have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claims.
  
Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa. 38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86.

Chronic adjustment disorder is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9440, which provides that a 50 percent 
disability rating is warranted for chronic adjustment 
disorder when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.

A 70 percent disability rating is warranted for chronic 
adjustment disorder when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9440

The maximum schedular rating of 100 percent is warranted for 
chronic adjustment disorder when there is total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Otitis Externa

A review of the STRs shows that the Veteran went to sick call 
one time for complaints of earaches in January 1962.  At that 
time the Veteran was not diagnosed with a specific condition, 
he was given treatment and sent back to duty.  There were no 
other documented complaints of earaches or any other ear 
problem while in service.  At his separation examination in 
April 1963, the Veteran made no complaints of ear pain or 
problems.  There was also no notation of any ear pain or 
problems on the separation examination report.

A review of the Veteran's post-service medical records shows 
that he has received regular treatment at the VA Medical 
Center for several conditions.  However, these records are 
negative for any treatment of a chronic ear problem, other 
than the treatment the Veteran has received for his bilateral 
hearing loss disability, since his separation from active 
service.  Additionally, in July 2004 the Veteran was afforded 
a VA examination, and the examiner indicated on the 
examination report that there was no active ear disease at 
that time.  

In August 2005 the Veteran submitted a claim for service 
connection for ear problems, claiming that he experienced 
feelings of water in his ears, sharp pain in his ears, and 
ear itchiness.  At the time of his claim the Veteran did not 
assert that he had experienced these symptoms since his 
separation from active service.  

The Veteran was afforded a VA examination in November 2005.  
Upon physical examination the Veteran was found to have 
bilateral otitis externa which was under follow-up treatment.  
However, this appears to have been an acute condition which 
was resolving with treatment rather than an ongoing condition 
for which the Veteran has received continuing care.
 
In August 2006 VA received a statement from the Veteran in 
which he asserted that he received treatment for an earache 
in service in January 1962 and now his problem was worse.  At 
no time did the Veteran tell VA that he had received 
treatment for earaches since service, nor did the Veteran 
provide VA with any records or dates of treatment since his 
separation from active service.

Additionally, at his hearing at the RO in October 2008 the 
Veteran reported that he had been hospitalized once in the 
1980's or 1990's for ear infections.  There is no record of 
this hospitalization contained in the file.  Regardless, this 
hospitalization occurred well after the Veteran's separation 
from active service and does not provide a link to the one 
episode of treatment for an ear infection while in service.  

In sum, the evidence shows that the Veteran had an acute ear 
problem in service which was not present at the time of his 
discharge from service.  There is neither lay nor medical 
evidence of a continuity of symptomatology following service.  
Moreover, there is no competent evidence of a nexus between 
any currently present otitis externa and the Veteran's active 
service.  Therefore, the Board has concluded that the 
preponderance of the evidence is against this claim.  In so 
concluding, the Board has considered the Veteran's 
statements.  While the Veteran might sincerely believe that 
he has a chronic ear problem that could be identified as 
otitis externa, as a lay person he is not competent to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
 
Disability Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

A.  Bilateral Hearing Loss Disability

In June 2004 and July 2004 the Veteran was afforded VA 
audiological evaluations.  In her report the examiner at 
these evaluations stated that no reliable or consistent test 
results were obtained at either evaluation.  The examiner 
stated that her statement did not refer to the Veteran's 
inability to hear, but rather to his reliability during 
testing.  

At a VA ear disease examination in July 2004, the examiner 
stated that upon clinical testing the Veteran was found to 
have moderate bilateral sensorineural hearing loss.  
Additionally, upon reviewing the examination and history of 
the Veteran, it was the examiner's opinion that the Veteran's 
sensorineural hearing loss was at least as likely as not 
related to his active service.  There were no audiometric 
testing results from this evaluation listed in the 
examination report.

Based on these examination reports and the other evidence of 
record the Veteran was denied service connection for 
bilateral hearing loss disability in a July 2004 rating 
decision.  The Veteran appealed this determination and was 
afforded another audiology evaluation in July 2005.

At the July 2005 audiology evaluation the Veteran's 
audiometric testing results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
|Average
Right                |  70      |  60     |  75    
|  75     |  70
        Left                  |  70      |  65     |  80    
|  95     |  77.5

Speech recognition ability was measured at 92 percent in the 
right ear and 86 percent in the left ear.  As the pure tone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) was 55 decibels or more, the 
Veteran was qualified for consideration under both table VI 
and Table VIa, which is reserved for consideration in cases 
of exceptional patterns of hearing loss.  Applying the above 
values to Table VI, results in a numeric designation of Level 
II in the right ear and Level III in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  Application of the levels of 
hearing impairment in each ear to Table VII at 38 C.F.R. 
§ 4.85 produces a noncompensable rating.

As stated above, as the Veteran had audiometric testing 
results consistent with exceptional patterns of hearing loss, 
VA must also apply the audiometric testing results to Table 
VIa in order to determine if this would result in a better 
benefit to the Veteran.  Applying the above values to Table 
VIa, results in a numeric designation of Level VI in the 
right ear and Level VII in the left ear.  See 38 C.F.R. 
§ 4.85, Table VIa.  Application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a 30 percent rating.  This obviously results in a 
better benefit to the Veteran.

Following this audiological evaluation the Veteran was 
granted service connection for bilateral hearing loss 
disability in a DRO decision in July 2005.  However, despite 
the 30 percent evaluation warranted through use of Table VIa, 
the Veteran was assigned a noncompensable evaluation for his 
bilateral hearing loss disability, effective the original 
date of claim.  

In a June the RO correctly increased the Veteran's bilateral 
hearing loss disability evaluation from the noncompensable 
evaluation to a 30 percent evaluation based on the findings 
obtained when his audiometric results were applied to Table 
VIa, effective the original date of claim.  

In a statement received on September 20, 2006, the Veteran 
alleged that his bilateral hearing loss disability had 
increased in severity.

In response to this statement, the Veteran was afforded a VA 
audiological evaluation in March 2007.  The audiometric 
testing results from this audiology evaluation were as 
follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
|Average
Right                |  70      |  70     |  90    
|  85     |  78.75
        Left                  |  75      |  75     |  85    
|  95     |  82.5

Speech recognition ability was measured at 94 percent in the 
right ear and 86 percent in the left ear.  As the pure tone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) was 55 decibels or more, the 
Veteran was still qualified for consideration under both 
table VI and Table VIa.  Applying the above values to Table 
VI,  the rating criteria results in a numeric designation of 
Level II in the right ear and Level IV in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  Application of the levels of 
hearing impairment in each ear to Table VII at 38 C.F.R. 
§ 4.85 produces a noncompensable rating.

Again, application of the audiometric testing results to 
Table VIa is warranted.  Applying the above values to Table 
VIa, the rating criteria results in a numeric designation of 
Level VII in the right ear and Level VII in the left ear.  
See 38 C.F.R. § 4.85, Table VIa.  Application of the levels 
of hearing impairment in each ear to Table VII at 38 C.F.R. 
§ 4.85 produces a 40 percent rating.

At this evaluation the examiner noted that the Veteran 
reported that he had trouble viewing television when he was 
not wearing his hearing aids.  He also had difficulty 
communicating with family and friends because of his hearing 
impairment.  He also experienced some anxiety because some 
people mistakenly believed he is aloof instead of recognizing 
his difficulties hearing.  The examiner stated that the 
Veteran's hearing loss and tinnitus would not adversely 
impact physical and sedentary employment.  Additionally, the 
examiner stated that with appropriate management of the 
condition, individuals with hearing impairment and tinnitus 
successfully obtain and maintain gainful employment.  The 
examiner specified that any mental health conditions that 
have been determined to be secondary to the Veterans hearing 
loss and tinnitus should be referred to a mental health 
professional for appropriate treatment.

The Board notes that the Court has held that, "in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report." Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  As reflected above, 
the March 2007 examination report is in compliance with this 
decision.  

Following this audiological evaluation the Veteran's 
bilateral hearing loss disability rating was increased from 
30 percent to 40 percent in an April 2007 rating decision, 
effective March 21, 2007, the date of the VA audiology 
evaluation.  In the Board's view, the May 2007 examination 
confirmed that the disability had increased in severity, as 
the Veteran alleged in the statement submitted on September 
20, 2006.  Therefore, the Board concludes that the increased 
rating of 40 percent is warranted from that date.

There are no audiometric testing results on file subsequent 
to the March 2007 evaluation.

In sum, the Veteran's hearing is not shown to have been worse 
than Level VI in the right ear and Level VII in the left ear 
for the period prior to September 20, 2006.  The criteria for 
a disability rating in excess of 30 percent for that period 
are therefore not met.  The Veteran's hearing is not shown to 
be worse than Level VII in the right ear and Level VII in the 
left ear for the period beginning September 20, 2006.  The 
criteria for a disability evaluation in excess of 40 percent 
for this period are therefore not met.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on the part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned ratings, to include the rating granted 
herein.  Additionally, the Veteran has been fitted for 
hearing aids, which should provide him increased 
functionality and the examiner at the March 2007 audiology 
evaluation reported that with appropriate management of his 
bilateral hearing loss disability, the Veteran could in fact 
obtain and maintain employment.  Also, the mental health 
condition that the Veteran has associated with his hearing 
loss has properly been assigned a separate evaluation under 
an appropriate diagnostic code.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

B.  Evaluation of Adjustment Disorder with Depressed Mood

The Veteran was afforded a VA psychiatric examination in 
September 2004.  At this examination the Veteran reported 
that he experienced depression as a result of his tinnitus.  
He also reported that he isolated himself from others, had 
difficulty sleeping, had a poor appetite, and experienced 
difficulty concentrating.  The Veteran stated that he had 
been having these problems for many years and that they 
seemed to be moderate to severe in nature and he stated that 
he experienced these problems on most days.  He also reported 
that he had two adult children with whom his relationship was 
somewhat strained.  

Upon completion of a mental status examination the examiner 
wrote that the Veteran's mood was depressed and his affect 
was blunted.  The examiner also reported that the Veteran's 
speech and thought processes were normal and there were no 
suicidal or homicidal ideations.  The Veteran's judgment and 
impulse control were both reported to be fair.

The Board notes that, while not inadequate, the September 
2004 VA examination report did not contain the level of 
detail usually expected from a VA psychiatric examination.  
In this regard, the Veteran provided testimony at a hearing 
conducted at the RO in October 2008.  At his hearing the 
Veteran stated that the examiner at that examination spent 
only 7 minutes with him.  The Veteran also reported that he 
had prepared a list of his symptoms to share with the 
examiner at that examination, but was unable to do so given 
the limited time spent with the examiner.  The Veteran 
brought this list to his hearing and read it for the record.  
The Veteran stated that he didn't belong anywhere, had no 
friends, hid in his house, would forget things, would have to 
have his daughter remind him to take a shower and comb his 
hair, he stated that he just existed and didn't look forward 
to anything, he said he doesn't try, he hated life, he would 
"go off" on stupid things, get panic attacks, and cry a 
lot.   

The diagnosis on the September 2004 examination was 
adjustment disorder with depressed mood.  The examiner 
assigned the Veteran a Global Assessment of Functioning (GAF) 
score of 45 as he had moderate to severe symptoms and was 
somewhat isolative.

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The GAF Scale 
score is based on all of the Veteran's psychiatric 
impairments.  A GAF score of 31-40 indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).

After his September 2004 VA examination the Veteran continued 
to seek mental health treatment at the VA Medical Center.  In 
March 2005 the Veteran was seen for a 50-60 minute counseling 
session with his treating psychologist, Dr. GF.  At this 
visit the Veteran was reported to be frustrated and 
depressed, he got easily anxious and experienced continuing 
panic attacks at least twice a week, his memory for events 
was impaired and things needed to be frequently repeated to 
him.  The examiner also reported that the Veteran's 
motivation was lacking and he continued to be isolated, his 
thoughts were negative, and his mood was irritable.  
Additionally, the examiner wrote that the Veteran was easily 
enraged and was not able to problem solve.  The Veteran also 
had difficulty with abstract thinking.  Dr. GF wrote that the 
above discussed symptoms, including the Veteran's poor 
memory, impaired the Veteran's ability to work or function 
around people in even a volunteer capacity.  Dr. GF also 
wrote that the Veteran's ability to function socially was 
very poor as he had little flexibility in relating to people 
and communicated very poorly with others.  At that time Dr. 
GF assigned the Veteran a GAF score of 35-40.

Throughout the period of this appeal the Veteran has 
continued to seek mental health treatment at the VA Medical 
Center and has consistently reported feelings of depression, 
isolation, and anger; he has also continued to experience 
panic attacks, memory and concentration difficulties, 
significant anhedonia, some visual hallucinations, decreased 
personal hygiene, and lack of motivation.  Throughout his 
treatment the Veteran has been prescribed medication to help 
control these symptoms.  Additionally, the Veteran has not 
worked since 1983, before which he worked as a truck driver.

In March 2007 the Veteran was afforded another VA examination 
in response to his assertion that his adjustment disorder 
with depressed mood had increased in severity.  At this 
examination the Veteran reported depression with diminished 
interest, poor energy, poor concentration, poor sleep, 
sporadic auditory hallucinations, decreased personal hygiene, 
crying spells, and panic attacks.  He reported that he had 
been experiencing these symptoms all the time and had been 
for years.  The examiner wrote that they seemed to be fairly 
severe in nature.  The Veteran reported that he spent most of 
his time "hiding" at home, he spent time with his dog, he 
sometimes played video games, but other than going grocery 
shopping he did not leave the house.  

Upon completion of a mental status examination, the examiner 
wrote that the Veteran's mood was depressed; his affect was 
blunted; his speech was normal; there were no perceptual 
problems; his thought processes and thought content were 
normal; there were no suicidal or homicidal ideations; he was 
oriented to person, time, and place; and his insight, 
judgment, and impulse control were fair.  The examiner 
assigned a GAF score of 35. 

The examiner continued the diagnosis of adjustment disorder 
with depressed mood.  She wrote that the Veteran had fairly 
severe symptoms and that the Veteran would have a hard time 
keeping a job as a result of his depression, social 
isolation, lack of energy, and lack of motivation.  

The Board notes that the Veteran was assigned several GAF 
scores throughout his mental health treatment and evaluations 
at the VA Medical Center.  At an initial mental health 
assessment in August 2004 the Veteran was assigned a GAF 
score of 40.  As noted, the Veteran was assigned a GAF score 
of 45 at his September 2004 VA examination.  He was assigned 
a GAF score of 55 in January 2005, the above discussed GAF 
score of 35-40 in March 2005, GAF scores of 50 and 51 in 
February 2006, a GAF score of 58 in July 2006, and a GAF 
score of 54 in February 2007.  The next GAF score of record, 
35, was assigned by the March 2007 VA examiner.  In May 2007 
the Veteran was assigned a GAF score of 54 and in February 
2008 he was assigned a GAF score of 55.  

While particular GAF scores are not contained in the VA 
schedule of ratings for mental disorders, 38 C.F.R. § 4.130, 
they are a useful tool in assessing a Veteran's disability 
and assigning disability evaluations.  However, they are just 
one of many factors considered when determining an 
evaluation.

In this regard, the Board finds that some of the GAF scores 
assigned to the Veteran are not only inconsistent with each 
other, but are also inconsistent with the subjective 
complaints of the Veteran and the impairment described by the 
examiners at the separate evaluations.  Therefore, the Board 
assigns the GAF scores less probative weight than the 
subjective complaints and objective findings discussed above.    

The Board acknowledges that the results of the September 2004 
and March 2007 VA examinations, as well as outpatient 
treatment records, do not indicate that the Veteran 
experiences all of the symptoms associated with a 100 percent 
rating for adjustment disorder with depressed mood.  However, 
the Court has held that the symptoms enumerated under the 
schedule for rating mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a 
finding that there is total occupational and social 
impairment is sufficient to warrant a 100 percent rating even 
though the specific symptoms listed for a 100 percent rating 
are not manifested.

In this regard, both the March 2005 VA treating psychologist 
and the March 2007 VA examiner wrote that it would be 
difficult for this Veteran to obtain and maintain employment 
as a result of his symptoms of adjustment disorder with 
depressed mood.  Additionally, the Board finds that the 
characteristics reported throughout the mental health 
treatment process have been similar and consistent in nature 
and do not show a marked increase in severity at any 
particular point in time, but rather an ongoing level of 
impairment that has been present and sustained throughout the 
entire initial evaluation period. 

In sum, the Board is satisfied that throughout the initial 
evaluation period the social and occupational impairment from 
the Veteran's adjustment disorder with depressed mood has 
more nearly approximated total than deficiencies in most 
areas.  Therefore, a disability rating of 100 percent is 
warranted throughout the initial rating period.




ORDER

Entitlement to service connection for otitis externa is 
denied.

The Board having determined that the Veteran's bilateral 
hearing loss disability does not warrant a rating in excess 
of 30 percent prior to September 20, 2006, and warrants a 40 
percent rating, but not higher, for the period beginning 
September 20, 2006, the benefit sought on appeal is granted 
to this extent and subject to the criteria applicable to the 
payment of monetary benefits.

A 100 percent disability rating for PTSD is granted from the 
effective date of service connection, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


